Exhibit 10.12 NEWCARDIO, INC. EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of November 1, 2007 by and between NewCardio, Inc., a Delaware corporation (the "Company"), and Branislav Vajdic (the "Executive"). BACKGROUND A.The Company desires to retain the services of the Executive as the Chief Executive Officer of the Company from the date of this Agreement (the "Effective Date"). The Company also desires to provide employment security to the Executive, thereby inducing the Executive to continue employment with the Company and enhancing the Executive's ability to perform effectively. B.The Executive is willing to be employed by the Company on the terms and subject to the conditions set forth in this Agreement. THE PARTIES AGREE AS FOLLOWS: 1.Title, Duties and Responsibilities. 1.1 Title. The Executive will be employed by the Company as its Chief Executive Officer, at the pleasure of the Board of Directors of the Company (the "Board"). For so long as Executive remains the Chief Executive Officer of the Company, the Company shall use commercially reasonable efforts to nominate Executive for membership on the Board at each annual meeting of the stockholders of the Company, or at any meeting of the stockholders of the Company at which members of the Board are to be elected, or whenever members of the Board are to be elected by written consent, subject in each case to the approval of the Company's stockholders and/or the Board, as applicable. 1.2 Duties.
